Case 1:19-cv-03303-APM Document 7 Filed 11/21/19 Page 1 of 1

AFFIDAVIT OF PROCESS SERVER

United States District Court for the District of Columbia

Eastcoast Siding, Inc. d/b/a Eastcoast Exteriors Attorney: Jeremy C. B. Wyatt
Plaintiff(s), Harrison Law Group
VS 40 West Chesapeake Ave., #600
. Towson MD 21204

Selective Insurance Company of America

 

 

 

WAU

e2455 55%

 

 

Defendant(s).

Case Number: 1:19-cv-03303-EGS

Legal documents received by Same Day Process Service, Inc. on 11/12/2019 at 2:54 PM to be served upon Selective
Insurance Company of America, by serving Corporation Service Company at 1090 Vermont Ave., NW, #430,
Washington, DC 20005

I, Emily Cole, swear and affirm that on November 12, 2049 at 3:50 PM, I did the following:

Served Selective Insurance Company of America, by serving Corporation Service Company by delivering a
conformed copy of the Letter dated November 12, 2019; Summons in a Civil Action; Complaint; Exhibits; Civil
Cover Sheet; Notice of Designation of Related Civil-Cases Pending in This or Any Other United States Court;
Certificate Rule LCvR 26.1; Notice of Electronic Filing; Standing Order Governing Civil Cases Before Judge
Emmet G. Sullivan; [Defendant's] Statement of Material Facts as to Which There is no Genuine Issue;
[Plaintiff's] Counter-Statement of Material Facts as to Which There is a Genuine Issue; [Defendant's] Reply to
Counter-Statement of Material Facts as to Which There is a Genuine Issue to Max Schriner as Authorized Agent
of Selective Insurance Company of America, by serving Corporation Service Company at 1090 Vermont Ave.,
NW, #430 , Washington, DC 20005.

Description of Person Accepting Service:
Sex: Male Age: 35 Height: 5ft4in-5ft8in Weight: 161-200 Ibs Skin Color: Caucasian Hair Color: Light Brown

Supplemental Data Appropriate to this Service:Title is Litigation Management

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

- District of Columbia: SS

, Subsgeg
ya | OC: this] gat day of ANY

Emily Cole \7 / |
. Mack? Not: ;
Process Server My o ome Ege ary Public, Dc.

N expires February 29, 2024. |

   
  

Same Day Process Service, Inc.
1413 K St., NW, 7th Ficor
Washington DC 20005
(202)-398-4200
info@samedayprocess.com

 

Internal Job ID: 248559
a
